Case 2:19-cv-03212-SVW-GJS Document 1-7 Filed 04/24/19 Page 1 of 2 Page ID #:66




                         EXHIBIT “7”
 Case 2:19-cv-03212-SVW-GJS Document 1-7 Filed 04/24/19 Page 2 of 2 Page ID #:67

                                                                           File No. 18-0896
BUDGET AND FINANCE COMMITTEE REPORT and ORDINANCE FIRST
CONSIDERATION relative to amending the Los Angeles Administrative Code (LAAC) to
require City contractors and prospective City contractors to disclose all contracts with or
sponsorship of the National Rifle Association (NRA).

Recommendation for Council, SUBJECT TO THE APPROVAL OF THE MAYOR:

PRESENT and ADOPT the accompanying ORDINANCE, dated January 18, 2019, adding
Article 26 of Chapter 1, Division 10 to the LAAC to require City contractors and prospective City
contractors to disclose all contracts with or any sponsorship of the NRA.

Fiscal Impact Statement: None submitted by the City Attorney. Neither the City Administrative
Officer nor the Chief Legislative Analyst has completed a financial analysis of this report.

Community Impact Statement: None submitted.

[Council may recess to Closed Session to confer with its legal counsel pursuant to
Government Code sections 54956.9(d)(2) and (e)(3) based on a threat of litigation. (One
potential case.)]

SUMMARY

At its regular meeting held on February 4, 2019 the Budget and Finance Committee considered
the City Attorney report and Ordinance relative to amending the LAAC to require City contractors
and potential City contractors to disclose all contracts with or sponsorship of the NRA.

After providing an opportunity for public comment, the Committee approved the recommendation
in the City Attorney report and Ordinance. This matter is now forwarded to Council for its
consideration.


Respectfully Submitted,

BUDGET AND FINANCE COMMITTEE



MEMBER         VOTE
KREKORIAN      ABSENT
PRICE          YES
KORETZ         YES
BONIN          YES
BLUMENFIELD    ABSENT

AC 18-0896 2-4-19




                          -NOT OFFICIAL UNTIL COUNCIL ACTS-
